Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 20-46 are all the claims pending in the application. 
Claims 1-19 are cancelled.
Claims 20-46 are new.
Claims 20-46 are rejected
The following is a Final Office Action in response to amendments and remarks filed February 3, 2021.

Response to Arguments
Regarding the provisional nonstatutory double patenting rejection, the rejection is withdrawn in light of the cancelation of the claims.

Regarding the claim objections, the objections are withdrawn in light of the cancellations of the claims.

Regarding the 112(b) rejections, the rejections are withdrawn in light of the cancellations of the claims.  Please note, the new claims have raised new 112(b) rejections.

Regarding the 101 rejections, the rejections are withdrawn in light of the cancellations to the claims.  However, the new claims will be rejected under 101.  Applicant asserts the new claims should not be rejected under 101 because claims reflect a practical application because claims recite a process 1 is superior to existing systems and Applicant does not provide the detail necessary to show the claimed system's superiority.
Second, Examiner finds the use of machine learning in the claims is merely an incidental or token addition to the claim that did not alter or affect how the steps are performed, see MPEP 2106.05(h) (discussing Parker v. Flook).  That is, the machine learning in the claims is only being used to generate the training data and Examiner finds the source of training data is only an incident to token addition to the claimed process.
Applicant also asserts the claims provide a technical solution that allows the ideal candidate list to be generated via parsing and contextualizing.  Examiner does not find this assertion persuasive because it is not clear what problem generating the list via parsing and contextualizing solves. Examiner does not find the claims reflect a technical solution because a technical solution must solve a problem and Examiner finds no evidence the claimed steps are addressing a technical problem.
Accordingly, the new claims are rejected under 101, please see below for the complete rejections of the claims as amended.
Additionally, to overcome this rejection, Examiner recommends amending the claims to further incorporate the machine learning process.  That is, the claims currently only recite receiving training data from a machine learning algorithm.  Examiner suggests further amending to include an iterative 

Regarding the 103 rejections, the rejections are withdrawn in light of the cancellations to the claims.  However, the new claims will be rejected under 103.  Applicant asserts the new claims should not be rejected under 103 for several reasons.  Examiner respectfully does not find these assertions persuasive for the following reasons.  
First, Applicant asserts the new claims should not be rejected under 103 because the cited references do not teach generating a candidate profile.  Examiner respectfully does not find this assertion persuasive because the Mondal reference explicitly discusses generating a candidate profile, see e.g. ¶[0071] and Fig. 3A; see also Fig. 9 showing a candidate profile. 
Second, Applicant asserts the new claims should not be rejected under 103 because Mondal teaches psychometric testing and not generating a profile from an ATS.  Examiner respectfully does not find this assertion persuasive because the system in Mondal does track applicants, see ¶¶[0041]-[0042], [0077] discussing tracking employees and applicants).  Thus the system in Mondal does generate a profile with data from an ATS.
Third, Applicant asserts the new claims should not be rejected under 103 because the present invention uses pre-hire data and historical data.  Examiner respectfully does not find this assertion persuasive because Applicant does not explain how these claim elements distinguish the present claims from the cited references.
Fourth, Applicant asserts the new claims should not be rejected under 103 because a job seeker does not need to apply to the system.  Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., not needing to apply to the system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Fifth, Applicant asserts the new claims should not be rejected under 103 because the cited references do not teach generating candidate profiles with token lists by parsing and contextualizing applicant and training data.  Examiner respectfully does not find this assertion persuasive because Mondal teaches generating candidate profiles with token lists2, see e.g. ¶[0071] and Fig. 3A; see also Fig. 9 showing a candidate profile with a list of attributes.  Mondal also teaches generating these profiles by parsing and contextualizing because the BRI of "parsing and contextualizing said applicant data" includes putting the applicant data in context and analyzing or examining it.  Mondal teaches parsing and contextually applicant data to generate a candidate profile because Mondal analyzes the applicant's data, e.g. ¶[0071] in the context of assessing their qualifications, e.g. Abstract.
Sixth, Applicant asserts the new claims should not be rejected under 103 because the cited references do not teach generating a score based on a comparison of the candidate profile and the ideal candidate profile.  Examiner respectfully does not find this assertion persuasive because Mondal explicitly discusses generating a score (the suitability rating or match percentage) based on the comparison, e.g. ¶¶[0006], [0076] and Fig. 9; see also ¶¶[0072]-[0075] discussing scoring process.  
Accordingly the new claims are rejected under 102 and 103 in light of the cited references.  Please see below for the complete rejections of the new claims.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20, 28 and 35 are rejected as indefinite because the claims recite (emphasized) "…inputting training data associated with the given role from a training database, said training data being generated by a machine learning algorithm, said machine learning algorithm being configured to process historical data imported from the ATS and said job data to generate said training data…"  These limitations are not clear because the term “training data” in the claims is used by the claim to mean “an output of a machine learning algorithm,” while the accepted meaning is “an input to a machine learning algorithm.” That is, "training data' is usually being input to a machine learning algorithm to generate a model and is not output by the machine learning algorithm.  The term is indefinite because the specification does not clearly redefine the term. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp.
Further, these limitations are not clear because generating the training data is passively recited.  That is, it is not clear if the scope of the claim includes the machine learning algorithm generating the training data, or if the scope of the claim only includes the training data being input, and the claim elements involving machine learning are only describing the source of the data.  To overcome this rejection, Examiner suggests amending the claims to either actively recite generating the training data or remove the discussion of how the training data is generated to clarify what is within the scope of the claims. 
Claims 21-27, 29-34, and 36-46 do not clarify this issue and as such are rejected due to their dependencies.
Claim 45 is further rejected as indefinite because claim 45 recite the limitation (emphasized)"...wherein said step of updating said training database comprises determining if the change in candidate status is base…"  There is insufficient antecedent basis for the change claim element (please note, the change element was introduced in claim 44 but claim 45 does not depend on claim 44).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth.  Specifically, 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 20-27 and 43-46 are directed to a process and claims 28-42 are directed to a machine.  Therefore, we proceed to Step 2. 
Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claims 20, 28, and 35 recite an abstract idea.  Specifically, claims 20, 28, and 35 recite an abstract idea because the claims recite the limitations3 "generating an ideal candidate profile comprising an ideal candidate token list4 for the given role based on said training data generated from said historical data"; "generating a candidate profile comprising a candidate token list5 based on said applicant data from said ATS"; and "comparing said candidate token list of said candidate profile to said ideal candidate token list of said ideal candidate profile; and generating a score, said score providing an indication of the suitability of the candidate for the given role based on said comparison".  These limitations recite an abstract idea because the limitations essentially entail assessing and summarizing attributes of job applicants and successful employees, comparing the job applicants to the successful employees and rating how similar the two are, which are commercial or legal interactions like business relations (i.e. assessing applicants during hiring or recruiting).  That is, the two profile generating steps essentially encompass reviewing resumes of applicants and current employees (i.e. creating a synopsis of each) and the comparing and score generating steps essentially encompass ranking the applicants (i.e. noting which candidates have the most desired qualifications).  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claims 20, 28, and 35 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements do not integrate the abstract idea into a practical application.  In particular, claim 20 recites the additional elements - inputting applicant data associated with the candidate from an Applicant Tracking System (ATS) for the organization; inputting job data associated with the given role from a job database; inputting training data associated with the given role from a training database; wherein said ideal candidate token list is generated by parsing and contextualizing said training data; and wherein said candidate token list is generated by parsing and contextualizing said applicant data.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only mere data gathering, see MPEP 2106.05(g).  
Claim 20 further recites the additional elements - said training data being generated by a machine learning algorithm, said machine learning algorithm being configured to process historical data imported from the ATS and said job data to generate said training data. These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional element are merely an incidental or token addition to the claim that did not alter or affect how the steps are performed, see MPEP 2106.05(h) (discussing Parker v. Flook).  That is, Examiner finds the source of the training data does not alter or effect how the steps of the process are performed because inputting training data from a machine learning algorithm is not dramatically different than inputting data from any other source. Claim 20 is directed to an abstract idea.
Claims 28 and 35 recite similar limitations as claim 20 and further recite a processor operatively coupled to an Applicant Tracking System (ATS) for the organization and a non-transitory storage medium 

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The data gathering steps are not significantly more than the abstract idea because gathering and summarizing information about applicants and ideal candidates is an ordinary part of recruiting or hiring.  Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than insignificant extra-solution activity, a general link to a technological environment, and mere instructions to apply the exception using generic computer components.  Insignificant extra-solution activity, a general link to a technological environment and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The independent claims are not patent eligible.
Dependent Claims
The additional elements of claims 21-24, 29-31, 36-39, 43-46 do not integrate the abstract idea into a practical application because the additional elements are only further specifying what data is being gathered and updating the profiles.  Specifying what data is being gathered does into integrate the abstract idea into a practical application because it is still only mere data gathering.  Updating the profile does not integrate the abstract idea into a practical application because updating essentially entails 
Claims 25, 32, and 40 recite another abstract idea because claims 25, 32, and 40 essentially reciting converting information from one format to another, see MPEP 2106.04(a)(2).  Further, Examiner does not find the presence to these two abstract ideas render the claims patent eligible, see Recognicorp, LLC v. Nintendo Co., Ltd., 855 F. 3d 1322, 1327 (stating combining “one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract”).
Claims 26, 27, 33, 34, 41, and 42 are directed to the same abstract idea as the independent claims because interviewing the more qualified candidates is a part of the hiring or recruiting process.  Further, the additional elements of a video interview request is only a general link to a field of use or technological environment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-26, 28-33, 35-41, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mondal et al, US Pub. No. 2015/0161567, herein referred to as "Mondal".
Regarding claim 20, Mondal teaches:

inputting job data associated with the given role from a job database (imports performance data for current employees, ¶¶[0006], [0044]-[0045]; see also Fig. 3A summarizing); 
inputting training data associated with the given role from a training database (imports candidate information, ¶¶[0006], [0071], and imports performance data for current employees, ¶¶[0006], [0044]-[0045])
said training data being generated by a machine learning algorithm said machine learning algorithm being configured to process historical data imported from the ATS and said job data to generate said training data (uses machine learning to adjust weighting and improve matching, ¶¶[0053], [0077])
generating an ideal candidate profile (generates an ideal candidate profile, ¶¶[0006], [0037], [0046], [0069]);
comprising an ideal candidate token list for the given role (ideal candidate profile includes attributes associated with the ideal candidate,¶[0069] and Fig. 10)
based on said training data generated from said historical data (ideal candidate profile are based on performance data, ¶[0050] and Fig. 3A), 
wherein said ideal candidate token list is generated by parsing and contextualizing said training data (determines ideal candidate based on performance data of employees, e.g. ¶¶[0047] and Fig. 3A in the context of assessing applicant qualifications, e.g. Abstract); 
generating a candidate profile (generates a profile for the candidate, ¶¶[0006], [0071] and Fig. 9),
comprising a candidate token list based on said applicant data from said ATS (candidate profile includes attributes of the candidate, ¶¶[0006], [0071] and Fig. 9), 

comparing said candidate token list of said candidate profile to said ideal candidate token list of said ideal candidate profile (compares candidate profile with ideal candidate profile, ¶¶[0006], [0072]); 
and generating a score, said score providing an indication of the suitability of the candidate for the given role based on said comparison (generates a suitability rating based on the comparison, e.g. ¶¶[0006], [0076] and Fig. 9; see also ¶¶[0072]-[0075] discussing scoring process).  
Regarding claim 21, Modal teaches all the limitation of claim 20 and further teaches:
wherein said job data comprises jobs grouped into one or more buckets based on similarities between one or more of said jobs, and said jobs being imported from said Applicant Tracking System (ATS) for the organization (applicants' data is grouped by industry, ¶¶[0038], [0044], [0051]).  
Regarding claim 22, Modal teaches all the limitation of claim 20 and further teaches:
wherein said historical decision data includes one or more of candidate interview data, performance review data, dismissal data, dismissal reasons data, and candidate comments data (imports performance data for current employees, ¶¶[0006],[0044]-[0045]; see also Fig. 3A summarizing).  
Regarding claim 23, Modal teaches all the limitations of claim 22 and further teaches:
wherein said historical decision data comprises historical decision data associated with a candidate that was determined to be suitable for the given role (imports performance data for current employees, ¶¶[0006],[0044]-[0045]; see also Fig. 3A summarizing), 
and further including the step of updating the ideal candidate profile based on said suitability historical decision data and storing said updated ideal candidate profile in a database (updates ideal candidate profile based on hired candidates, ¶[0078] and Fig. 3B).  
Regarding claim 24, Modal teaches all the limitations of claim 23 and further teaches:

and further including the step of updating the ideal candidate profile based on said unsuitability historical decision data and storing said updated ideal candidate profile in a database (updates ideal candidate profile based on hired candidates who were poor performers, ¶¶[0077]-[0078] and Fig. 3B).  
Regarding claim 25, Modal teaches all the limitations of claim 22 and further teaches:
converting said score into a grade value (converts scores into a match percentage, ¶¶[0072]-[0075].  Please note the match percentage is a "grade" because the broadest reasonable interpretation of "grade" includes a level of quality and the match percentage is a level of quality of the candidate).  
Regarding claim 26, Modal teaches all the limitations of claim 25 and further teaches:
further candidate processing based on said grade value, said further candidate processing comprising automatically moving candidates with a first grade value to an interview stage (makes hiring and interview recommendations based of analysis, ¶¶[0002], [0078]).  
Regarding claim 43, Modal teaches all the limitations of claim 23 and further teaches:
updating said training database based historical data imported from said Applicant Tracking System comprising historical data associated with one or more candidates determined to be suitable for the given role and historical data associated with one or more candidates dismissed or terminated from the given role (imports performance data for current employees, ¶¶[0006],[0044]-[0045]; see also Fig. 3A summarizing).  

Claims 28-33 and 35-41 recite similar limitations as claims 20-27 and accordingly are rejected for similar reasons as claims 20-27.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 34, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondal in view of Benham et al, US Pub. No. 2016/0239806, herein referred to as "Benham".
Regarding claim 27, Mondal teaches all the limitations of claim 4 and does not teach but Benham does teach:
wherein said step of further candidate processing based on said grade value comprises generating and sending the candidate a message through a communication protocol and said message comprising a video interview request (sends message requesting video interviews, ¶[0049] and Fig. 37).
Further, it would have been obvious at the time of filing to combine candidate evaluation system of Mondal with the video interviews of Benham because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143.I.E.  That is, Mondal teaches evaluating candidates for interviews, ¶[0002].  There are only a finite number of methods of conducting an interview (e.g. in-person, via telephone, via video, etc.) and one of ordinary skill could have simply selected video interviewing as the method of holding the interview.  

Claims 34 and 42 recite similar limitations as claim 27 and accordingly are rejected for similar reason as claim 27.


Claims 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondal.
Regarding claim 44, Modal teaches all the limitations of claim 43 and further teaches:
wherein said step of updating said training database comprises, importing applicant data from the Applicant Tracking System based on a change in a candidate status (imports performance data for current employees, ¶¶[0006],[0044]-[0045]; see also Fig. 3A summarizing, and poor performers, ¶[0077).
However Mondal does not explicitly teach:
and determining if the change in candidate status is based on a dismissal, and if based on a dismissal, further determining if the dismissal is based on the unsuitability of the associated candidate for the given role, and if yes, training data is generated based on candidate data for the unsuitable candidate.  
Nevertheless, it would have been obvious, at the time of filing, to update based on dismissal of a candidate because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  Mondal teaches updating the ideal candidate profile based on hired candidates, ¶[0078] and Fig. 3B.  One skilled in the art would infer that the profile could also be updated based on candidates that were not hired.  Further, please note this limitation does not further limit the scope of the claim because it is a contingent limitation that is not required to occur, see MPEP 2111.04.  That is, the candidate is not required to have been dismissed and thus this limitation is not required to occur.
Regarding claim 45, Modal teaches all the limitations of claim 43 and does not explicitly teach:
wherein said step of updating said training database comprises determining if the change in candidate status is based on a dismissal, and if based on a dismissal, further determining if the associated 
Nevertheless, it would have been obvious, at the time of filing, to update based on dismissal of a candidate because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  Mondal teaches updating the ideal candidate profile based on hired candidates, ¶[0078] and Fig. 3B.  One skilled in the art would infer that the profile could also be updated based on candidates that were not hired.  Further, please note this limitation does not further limit the scope of the claim because it is a contingent limitation that is not required to occur, see MPEP 2111.04.  That is, the candidate is not required to have been dismissed and thus this limitation is not required to occur.
Regarding claim 46, Modal teaches all the limitations of claim 43 and does to explicitly teach:
obtaining additional data about the dismissal from the dismissed candidate, and said additional dismissal data being utilized to generate training data and update and refine said training database.   
Nevertheless, it would have been obvious, at the time of filing, to update based on dismissal of a candidate because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  Mondal teaches updating the ideal candidate profile based on hired candidates, ¶[0078] and Fig. 3B.  One skilled in the art would infer that the profile could also be updated based on candidates that were not hired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, Examiner finds the BRI of "token" here includes "the words in a language or other units of text that are appropriate for indexing".  Thus the token lists, as claimed, encompass any list of attributes describing the applicants as those attributes would be appropriate for indexing the applicants.
        2 See fn. 1
        3 Examiner notes the exact language of claims 1, 8, and 16 differs but Examiner does not find these differences substantially alter the eligibility analysis and so Examiner analyzes the claims together here, for the sake of brevity.
        4 Please note, Examiner finds the BRI of "token" here includes "the words in a language or other units of text that are appropriate for indexing".  Thus the token lists, as claimed, encompass any list of attributes describing the applicants as those attributes would be appropriate for indexing the applicants.
        5 See fn. 4.